DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

February 22, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Review and Approval Process for Medicaid and CHIP Section 1115
Demonstrations – Final Rule and Other New Assistance to States

Today the Centers for Medicare & Medicaid Services (CMS) put on display at the Federal
Register a final rule that establishes a process to promote State and Federal transparency for
Medicaid and Children’s Health Insurance Program (CHIP) demonstrations. The rule is designed
to ensure public input in the development, review, and approval (or extension) of Medicaid and
CHIP demonstration projects under section 1115 of the Social Security Act.
This final regulation codifies the provisions of section 10201(i) of the Affordable Care Act of
2010, and is available for viewing today at
http://www.ofr.gov/(X(1)S(vptsjs314z120avnlzsgtvpg))/OFRUpload/OFRData/201204354_PI.pdf After today, it will be posted at http://www.access.gpo.gov listed under the
publication date of February 22, 2012, or you can access it at http://medicaid.gov/Federal-PolicyGuidance/Federal-Policy-Guidance.html. A fact sheet on the rule is available at:
http://www.cms.gov/apps/media/press/factsheet.asp?Counter=4284.
This final rule is effective on April 27, 2012. To facilitate the implementation of the rule, we are
modifying our section 1115 demonstration information on www.Medicaid.gov and developing a
demonstration application template that States can use to submit to CMS.
We will extend a forthcoming invitation to State Medicaid and CHIP agencies to participate in
an all-State call on Tuesday, February 28, 2012, from 3-4pm ET, to provide a more detailed
overview of the final rule related to section 1115 demonstration and answer questions. We look
forward to working closely with States and other stakeholders to ensure that the Medicaid and
CHIP section 1115 demonstration review process is transparent and completed in a timely
manner. Please contact Jessica Schubel with any questions at Jessica.Schubel@cms.hhs.gov.
For more information about approved and pending section 1115 demonstrations, please see:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Waivers/1115/Section1115-Demonstration.html

CMCS Informational Bulletin – Page 2
In addition, today the Departments of Health and Human Services (HHS) and Treasury finalized
regulations outlining the steps States may pursue in order to receive a State Innovation Waiver
under the Affordable Care Act, providing States with the flexibility to innovate and implement
the health care solutions through the Exchanges, beginning in January 2017. The final rule,
available at
http://www.ofr.gov/(X(1)S(04oh2m0j2iptxgb30tfl0wol))/OFRUpload/OFRData/201204395_PI.pdf describes the process for filing a State Innovation waiver application, along with
the content of the application and the process for the public to review and comment on proposed
waivers. More information on the State Innovation Waivers is available at:
http://www.cms.gov/apps/media/press/factsheet.asp?Counter=4282
Finally, today HHS announced the award of $229 million in Affordable Insurance Exchange
grants to 10 States to help them create Exchanges, giving these states more flexibility and
resources to implement the Affordable Care Act. Today’s awards bring to 33 the number of
States that are making significant progress in creating Affordable Insurance Exchanges. More
information on Exchange Grants is available at:
http://www.healthcare.gov/news/factsheets/2011/05/exchanges05232011a.html
To view the press release for today’s announcements please visit:
http://www.cms.gov/apps/media/press/release.asp?Counter=4283

